Title: To John Adams from John Parrish, 26 October 1797
From: Parrish, John
To: Adams, John



Philadelphia 26st: of the 10th. month 1797

Observing in the public Prints under New York heads of the 17st instant that “the President of the United States intended honouring the Theatre in Johns Street with his presence, and that a Box was engaged for his reception”—
My mind was led into serious reflection on the influence of Example so conspicuous as that the Chief Ruler filling the highest Station of Confidence and respect in Government, should in any degree countenance or encourage such Scenes of Vanity and dissipation, which however artfully disguised with a plausible shew of Morality, do most powerfully tend to deprave the minds of the People, laying waste the fear of the Lord and sincere relish for the solemn duty of Divine worship, leading to infidelity, lewdness and profanity, which tho’ secretly must eventually be subversive of the Civil welbeing of the Community at large; for it is Righteousness and a love to true Religion which alone exalts a Nation or Country.—
The first Congress in a time of trouble and difficulty, sensible of the value of an unfeigned adherence to the salutary restrictions of Piety and Christian temperance, did on behalf of themselves and those they represented firmly agree under the sacred ties of Virtue, Honour and love of their Country, to discountenance and discourage every species of extravagancy and dissipation, Plays and other expensive entertainments and diversions.—
No doubt thou art well acquainted with History and the just abhorence entertained by the primitive Christians respecting the pernicious unhappy effects produced thro’ an attachment to sensual gratifications and frequenting places of corrupting amusement, which tho ancient still retain the validity and cogency of sound reason.—I am sensible of the arduous engagement and almost incessant pressure resulting from the weight of business and extensive Concerns which necessarily claim thy attention, yet could not feel a peaceful relief to my mind without suggesting to thy consideration the necessity and importance of supporting the exalted dignity of thy Station by a reverent regard to the honour of God and a virtuous unshaken Contempt of every Species of Dissipation, which I am persuaded would Conduce to thy present Satisfaction, and in the End the fruition of that Peace which results from a consciousness of having done well according to the ability received—
That this may be fully manifested in they experience is the fervent desire of they real friend—

John Parrish